DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response and Amendment to Non-Final Office Action, filed June 27, 2022 (“Reply”).  Applicant has amended Claims 1, 5, 9, and 11-14.  No claims are currently added or canceled.  As amended, Claims 1 and 3-14 are presented for examination.
In Office action mailed March 28, 2022 (“Office Action”):
Claims 1, 3-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drummond et al. (US 2011/0078717 A1 “Drummond”) and Ellis et al. (US 2007/0157281 A1 “Ellis’).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drummond and Ellis view of Krishnakumar et al. (US 2013/0212286 A1 “Krishnakumar” of Record).


Response to Arguments
Applicant’s arguments (see Reply Pages 9-20) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0050160 A1 “Li” of Record) in view of Xue (US 2019/0158889 A1 of Record).
In regards to Claim 1, Li teaches a method for controlling delivery of a video stream of a live-stream room (sequence diagram of Fig. 8, as introduced in [0069]; with further reference to the process of Fig. 9, as introduced in [0081]), comprising:
receiving, by a server, a connection request initiated by a first terminal of an anchor user of the live-stream room (Join Meeting 808 initiated by Client Device 802, as described in [0069]), wherein the connection request comprises pre-protocol information outputted by a second terminal of the anchor user (Join Meeting 812 initiated by Client Device 806 and including username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]), the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between the server and the second terminal of the anchor user (information necessary for one client device to identify and communicate with other client devices such as device identifiers, network addresses, as described in [0071] and including security token, as described in [0054]), and the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (Media Stream 826 transmitted from Server 804 to Client Device 806, as described in [0074]);
checking, by the server, whether the pre-protocol information in the connection request conforms to a rule for pre-protocol information defined by a live-stream platform (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]);
in response to the pre-protocol information conforming to the rule for the pre-protocol information defined by the live-stream platform, determining, by the server, the connection request as a legal connection request (verification of username/password or issuance of key pair, as described in [0052,0069]), sending, by the server, a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user, and establishing, by the server, the dedicated link with the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
sending, by the server, a first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link; and
receiving, by the server, a third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of a second live video stream and the first live video stream, wherein the second live video stream is collected by the second terminal of the anchor user; and delivering the third live video stream to a terminal of a member user in the live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user.
	In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
sending, by the server, a first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
receiving, by the server, a third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of a second live video stream and the first live video stream, wherein the second live video stream is collected by the second terminal of the anchor user (Anchor End transmission of audio/video data represented by dotted lines in Fig. 9, as described in [0116]); and delivering the third live video stream to a terminal of a member user in the live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user (operations of Streaming Media Module for synchronization of audio and video streams according to a time stamp for transmission to Viewer end, as described in [0116]).
	Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).
In regards to Claim 3, the combination of Li and Xue teach the method of claim 1, wherein after sending, by the server, the first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link, and before receiving, by the server, the third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of the second live video stream and the first live video stream and delivering the third live video stream to the member user in the live-stream room, the method further comprises:
sending, by the server, a control instruction for collecting the second live video stream to the second terminal of the anchor user to generate, on a user interface of the second terminal of the anchor user, a control window for collecting the second live video stream (Xue: interface of Fig. 4 including real-time interaction with the Anchor 1, as described in [0074,0075]).
	Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).
In regards to Claim 4, the combination of Li and Xue teach the method of claim 1, wherein the first live video stream, the second live video stream, and the third live video stream each comprise an image stream and an audio stream, and the third live video stream comprises at least one of the image stream of the first live video stream and the image stream of the second live video stream and further comprises at least one of the audio stream of the first live video stream and the audio stream of the second live video stream (Xue: anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).

In regards to Claim 5, Li teaches a method for controlling delivery of a video stream of a live-stream room (sequence diagram of Fig. 8, as introduced in [0069]; with further reference to the process of Fig. 9, as introduced in [0081]), comprising:
obtaining, by a first terminal of an anchor user, pre-protocol information outputted by a second terminal of the anchor user (Join Meeting 812 initiated by Client Device 806 and including username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]), and initiating, by the first terminal of the anchor user, a connection request comprising the pre-protocol information to a server (Join Meeting 808 initiated by Client Device 802, as described in [0069]), such that the server checks whether the pre-protocol information in the connection request conforms to a rule for pre-protocol information defined by a live-stream platform (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]), and when in response to the pre-protocol information conforms conforming to the rule for the pre-protocol information defined by the live-stream platform, the server determines the connection request as a legal connection request (verification of username/password or issuance of key pair, as described in [0052,0069]), sends a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user, and establishes a dedicated link with the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]);
wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing the dedicated link between the server and the second terminal of the anchor user (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user; and
uploading, by the first terminal of the anchor user, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server.
	In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
uploading, by the first terminal of the anchor user, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server (audio/video streams transmitted to video combination and transcending module, as shown in Fig. 9 and described in [0116]).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).
In regards to Claim 7, the combination of Li and Xue teach the method of claim 5, wherein after initiating, by the first terminal of the anchor user, the connection request to the server, and before responding to the confirmation instruction of the anchor user, the first terminal provides an operation interface for confirming a connection to upload the first live video stream generated in the first terminal to the server after receiving the confirmation instruction of the anchor user (Xue: interface of Fig. 4 including real-time interaction with the Anchor 1, as described in [0074,0075]).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).
In regards to Claim 8, the combination of Li and Xue teach the method of claim 5, further comprising:
sending, by the first terminal, a control instruction for collecting a second live video stream through the server to the second terminal to generate, on a user interface of the second terminal, a control window for collecting the second live video stream (Xue: interface of Fig. 4 including real-time interaction with the Anchor 1, as described in [0074,0075]).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).

In regards to Claim 9, Li teaches a method for controlling delivery of a video stream of a live-stream room (sequence diagram of Fig. 8, as introduced in [0069]; with further reference to the process of Fig. 9, as introduced in [0081]), comprising:
outputting, by a second terminal of an anchor user, a link identifier representing pre-protocol information to a first terminal of the anchor user (Join Meeting 812 initiated by Client Device 806 and including username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]), such that the first terminal of the anchor user obtains the pre-protocol information according to the link identifier, and initiates a connection request comprising the pre-protocol information to a server to enable the server to check whether the pre-protocol information in the connection request conforms to a rule for pre- protocol information defined by a live-stream platform (information necessary for one client device to identify and communicate with other client devices such as device identifiers, network addresses, as described in [0071] and including security token, as described in [0054]), wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between the server and the second terminal of the anchor user (information necessary for one client device to identify and communicate with other client devices such as device identifiers, network addresses, as described in [0071] and including security token, as described in [0054]), and the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (Media Stream 826 transmitted from Server 804 to Client Device 806, as described in [0074]);
in response to the pre-protocol information conforming to the rule for the pre-protocol information defined by the live-stream platform, receiving, by the second terminal of the anchor user from the server, a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room, such that the dedicated link is established between the server and the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
receiving, by the second terminal of the anchor user via the dedicated link, a first live video stream down sent by the server; and
collecting, by the second terminal of the anchor user, a second live video stream in the second terminal of the anchor user, combining at least one of the first live video stream and the second live video stream into a third live video stream, and uploading the third live video stream to the server so that the server delivers the third live video stream to a terminal of at least one a member user in a live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user.
	In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
receiving, by the second terminal of the anchor user via the dedicated link, a first live video stream down sent by the server (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
collecting, by the second terminal of the anchor user, a second live video stream in the second terminal of the anchor user (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9), combining at least one of the first live video stream and the second live video stream into a third live video stream (Anchor End transmission of audio/video data represented by dotted lines in Fig. 9, as described in [0116]), and uploading the third live video stream to the server so that the server delivers the third live video stream to a terminal of at least one a member user in a live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user (operations of Streaming Media Module for synchronization of audio and video streams according to a time stamp for transmission to Viewer end, as described in [0116]).
	Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).
In regards to Claim 10, the combination of Li and Xue teach the method of claim 9, wherein processes of the second terminal receiving the first live video stream, collecting the second live video stream, combining at least one of the first live video stream and the second live video stream into the third live video stream, and uploading the third live video stream are performed in parallel (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).

In regards to Claim 11, Li teaches a server (Server 302 of Fig. 3, as introduced in [0047]), which is configured to:
receive a connection request initiated by a first terminal of an anchor user of a live-stream room (Join Meeting 808 initiated by Client Device 802, as described in [0069]), wherein the connection request comprises pre-protocol information outputted by a second terminal of the anchor user (Join Meeting 812 initiated by Client Device 806 and including username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]), the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between the server and the second terminal of the anchor user (information necessary for one client device to identify and communicate with other client devices such as device identifiers, network addresses, as described in [0071] and including security token, as described in [0054]), and the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (Media Stream 826 transmitted from Server 804 to Client Device 806, as described in [0074]);
check whether the pre-protocol information in the connection request conforms to a rule for pre-protocol information defined by a live-stream platform (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]);
in response to the pre-protocol information conforms conforming to the rule for the pre-protocol information defined by the live-stream platform, determine the connection request as a legal connection request (verification of username/password or issuance of key pair, as described in [0052,0069]), send a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user, and establish the dedicated link with the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
send a first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link; and
receive a third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of a second live video stream and the first live video stream, wherein the second live video stream is collected by the second terminal of the anchor user; and deliver the third live video stream to a terminal of a member user in the live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user.
	In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
send a first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user via the dedicated link (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
receive a third live video stream uploaded by the second terminal of the anchor user and formed by combining at least one of a second live video stream and the first live video stream, wherein the second live video stream is collected by the second terminal of the anchor user (Anchor End transmission of audio/video data represented by dotted lines in Fig. 9, as described in [0116]); and deliver the third live video stream to a terminal of a member user in the live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user (operations of Streaming Media Module for synchronization of audio and video streams according to a time stamp for transmission to Viewer end, as described in [0116]).
	Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).

In regards to Claim 12, Li teaches a mobile terminal, wherein the mobile terminal is a first terminal of an anchor user (Client Device 802, as described in [0069]), and the first terminal of the anchor user is configured to:
obtain pre-protocol information outputted by a second terminal of the anchor user (username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]), and initiate a connection request comprising the pre-protocol information to a server, such that the server checks whether the pre-protocol information in the connection request conforms to a rule for pre-protocol information defined by a live-stream platform (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]), and in response to the pre-protocol information request conforming to the rule for the pre-protocol information defined by the live-stream platform, the server determines the connection request as a legal connection (verification of username/password or issuance of key pair, as described in [0052,0069]), sends a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user, and establishes a dedicated link with the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]), wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing the dedicated link between the server and the second terminal of the anchor user (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user; and
upload, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server.
	In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
upload, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server (audio/video streams transmitted to video combination and transcending module, as shown in Fig. 9 and described in [0116]).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).

In regards to Claim 13, Li teaches a mobile terminal, wherein the mobile terminal is a second terminal of an anchor user (Client Device 802, as described in [0069]), and the second terminal of the anchor user is configured to:
output a link identifier representing pre-protocol information to a first terminal of the anchor user, such that the first terminal of the anchor user obtains the pre-protocol information according to the link identifier, and initiates a connection request comprising the pre-protocol information to a server (Join Meeting 812 initiated by Client Device 806 and including username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]) to enable the server to check whether the pre-protocol information in the connection request conforms to a rule for pre-protocol information defined by a live-stream platform, wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between a server and the second terminal of the anchor user (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]), and 
in response to the pre-protocol information conforming to the rule for the pre-protocol information defined by the live-stream platform (verification of username/password or issuance of key pair, as described in [0052,0069]), receive from the server a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room, such that the dedicated link is established between the server and the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user;
receive, via the dedicated link, a first live video stream down sent by the server; and
collect a second live video stream in the second terminal of the anchor user, combine at least one of the first live video stream and the second live video stream into a third live video stream, and upload the third live video stream to the server so that the server delivers the third live video stream to a terminal of a member user in a live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user.
	In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9);
receive, via the dedicated link, a first live video stream down sent by the server (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
collect a second live video stream in the second terminal of the anchor user, combine at least one of the first live video stream and the second live video stream into a third live video stream (Anchor End transmission of audio/video data represented by dotted lines in Fig. 9, as described in [0116]), and upload the third live video stream to the server so that the server delivers the third live video stream to a terminal of a member user in a live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user (operations of Streaming Media Module for synchronization of audio and video streams according to a time stamp for transmission to Viewer end, as described in [0116]).
	Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).

In regards to Claim 14, Li teaches a system for controlling delivery of a video stream of a live-stream room, comprising at least two terminals comprising a first terminal of an anchor user and a second terminal of the anchor user, and a server establishing a communication connection with the at least two terminals (Server 302, Client Devices 306D and 306E as generally shown in Fig. 3 and introduced in [0047]), wherein
the second terminal of the anchor user outputs a link identifier representing pre-protocol information to the first terminal of the anchor user (Join Meeting 812 initiated by Client Device 806 and including username and password or key pair information, as described in [0070]; with further reference to the creation of Control Session at 818, as descried in [0072]), wherein the pre-protocol information includes a unique device identifier of the second terminal of the anchor user and an authorization token or authentication information for establishing a dedicated link between the server and the second terminal of the anchor user (information necessary for one client device to identify and communicate with other client devices such as device identifiers, network addresses, as described in [0071] and including security token, as described in [0054]);
the first terminal of the anchor user obtains the pre-protocol information according to the link identifier, initiates a connection request comprising the pre-protocol information to the server (Join Meeting 808 initiated by Client Device 802, as described in [0069]; with further reference to the creation of Control Session at 818, as descried in [0072]);
the server checks whether the pre-protocol information in the connection request conforms to a rule for pre-protocol information defined by a live-stream platform (Server 302 authenticating Client Devices 306 and/or Users 304 when establishing a connection to them and before allowing them to participate in Online Meeting 300, as described in [0049]; with further reference to verification of username/password or issuance of key pair, as described in [0052,0069]), in response to the pre-protocol information conforming to the rule for the pre-protocol information defined by the live-stream platform (verification of username/password or issuance of key pair, as described in [0052,0069]), the server sends a unique device identifier of the first terminal of the anchor user, identity information of the anchor user, and channel identifier of the live-stream room to the second terminal of the anchor user, and the server establishes the dedicated link with the second terminal of the anchor user (process of establishing a Control Session over one or more secondary devices, as described in [0051,0072] and sharing various encrypted resources, as described in [0057,0065]; with further reference to the process of Fig. 10 including the establishment of a Control Session at 1002, as described in [0087]).
However, Li does not describe the control process in sufficient detail as to demonstrate:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user
the server uploads, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server
the server sends the first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user;
the second terminal of the anchor user receives the first live video stream down sent by the server, combines at least one of the first live video stream and a second live video stream collected in the second terminal of the anchor user into a third live video stream and uploads the third live video stream to the server; and
the server receives the third live video stream uploaded by the second terminal of the anchor user and delivers the third live video stream to a terminal of a member user in a live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user.
In a similar field of invention, Xue teaches a method and system for live streaming audio/video content generated between a first and a second device (Abstract).  Xue further discloses:
the dedicated link is configured to transmit live video streams between the server and the second terminal of the anchor user (anchor end and a video call participant end have a real-time audio/video call, as described in [0116] and shown in Fig. 9);
the server uploads, in response to a confirmation instruction of the anchor user, a first live video stream generated in the first terminal of the anchor user to the server (all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9);
the server sends the first live video stream uploaded by the first terminal of the anchor user down to the second terminal of the anchor user (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9);
the second terminal of the anchor user receives the first live video stream down sent by the server, combines at least one of the first live video stream and a second live video stream collected in the second terminal of the anchor user into a third live video stream and uploads the third live video stream to the server (anchor end and a video call participant end have a real-time audio/video call, where all audio/video data is collected by Forwarding Module, as described in [0116] and shown in Fig. 9); and
the server receives the third live video stream uploaded by the second terminal of the anchor user and delivers the third live video stream to a terminal of a member user in a live-stream room so that live content in the live-stream room is synchronously displayed on the second terminal of the anchor user and the terminal of the member user (operations of Streaming Media Module for synchronization of audio and video streams according to a time stamp for transmission to Viewer end, as described in [0116]).
Both Li and Xue teach similar techniques for the transmission of collaborative content between a plurality of end user devices.  Xue further discloses a known technique for generating a combined audio/video stream provided from a first and second client device for synchronous transmission to a plurality of viewers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative content transmission technique of Li to include the video conferencing technique of Xue in order to provide timely coordination of interactions within the live streaming environment (as Xue suggest in [0003,0004]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Xue in view of Krishnakumar et al. (US 2013/0212286 A1 “Krishnakumar”).
In regards to Claim 6, the combination of Li and Xue teach the method of claim 5, but do not explicitly demonstrate wherein the pre-protocol information is represented in a form of a quick response (QR) code, and is obtained by scanning the QR code with a camera.
In a similar field of invention, Krishnakumar teaches a method and system for establishing a communication session between a first device and a second device (Abstract, [0042]).  Krishnakumar further discloses wherein the pre-protocol information is represented in a form of a quick response (QR) code, and is obtained by scanning the QR code with a camera (Information-Bearing Display 201 such as a QR code, as described in [0040]).
Each of Li, Xue, and Krishnakumar teach similar techniques for facilitating the communication of a plurality of end user devices within a video sharing system.  Krishnakumar further discloses a known technique for establishing a communication channel between a first and second device both associated with an end user initiated by way of a QR code.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video sharing system of Li and Xue to include the first and second device communication channel technique of Krishnakumar in order to provide a means for convergence of fixed and mobile communication platforms thereby facilitating greater flexibility (as Krishnakumar discusses in [0005,0056,0057]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426